Name: Decision of the EEA Joint Committee No 64/98 of 14 July 1998 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: information and information processing;  business classification;  executive power and public service;  industrial structures and policy;  European Union law;  European construction
 Date Published: 1999-04-15

 Avis juridique important|21999D0415(10)Decision of the EEA Joint Committee No 64/98 of 14 July 1998 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 100 , 15/04/1999 P. 0052 - 0053DECISION OF THE EEA JOINT COMMITTEENo 64/98of 14 July 1998amending Annex II (Technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 95/97 of 9 December 1997(1);Whereas Council resolution of 8 July 1996 on cooperation between administrations for the enforcement of legislation on the internal market(2) and Council resolution of 8 July 1996 on legislative and administrative simplification in the field of the internal market(3) are to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following points shall be inserted after point 12 (Council resolution of 16 June 1994 (94/C 179/01)) of Chapter XIX of Annex II to the Agreement: "13. 96/C 224/03: Council resolution of 8 July 1996 on cooperation between administrations for the enforcement of legislation on the internal market (OJ C 224, 1.8.1996, p. 3),14. 96/C 224/05: Council resolution of 8 July 1996 on legislative and administrative simplification in the field of the internal market (OJ C 224, 1.8.1996, p. 5)."Article 2The texts of Resolution 96/C 224/03 and Resolution 96/C 224/05 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 15 July 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 14 July 1998.For the EEA Joint CommitteeThe PresidentF. BARBASO(1) OJ L 193, 9.7.1998, p. 51.(2) OJ C 224, 1.8.1996, p. 3.(3) OJ C 224, 1.8.1996, p. 5.